MALLARD, Chief Judge.
On 16 May 1968 the defendant, after pleading guilty to driving after his license was revoked, was sentenced to a prison *728term of eighteen to twenty-four months. The execution of the prison sentence was suspended, and the defendant was placed on probation for a period of five years. One of the terms upon which the sentence was suspended was that the defendant “ (v) iolate no penal law of any state or the Federal Government and be of general good behavior.”
The evidence for the State tended to show, the court found as a fact, and the defendant testified and did not deny that the defendant had willfully violated the terms and conditions of the probation judgment, in that: On 6 October 1968 the defendant committed the offense of driving while license revoked (fourth offense) and' on 16 December 1968 was found guilty as charged; and that on 20 October 1969, in Highlands, North Carolina, the defendant committed the offense of public drunkenness, entered a plea of guilty, and was ordered to pay the costs. Based upon such findings, the court ordered that commitment issue and defendant be required to serve the sentence imposed.
The only assignment of error presented by this appeal is to the entry of the judgment. No prejudicial error is made to appear on the face of this record. The judgment of the superior court is affirmed.
Affirmed.
Judges Parker and Hedrick concur.